Lacey, P. J., dissenting. I am of the opinion that the court below erred in giving the 1st, 2d and 3d of appellees5 instructions. The evidence in my opinion was quite close and in such condition that the instructions should have been accurate. In the instructions the court assumed that the money received from Aiken by appellant for the sale of the mortgaged property was with an agreement to apply it on the note. In this the instructions were misleading and for this error I am of the opinion that the judgment should he reversed.